DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 2/5/21 and 5/24/21. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-29, 33, 35  and 36-39 rejected under 35 U.S.C. 103 as being unpatentable over Omer et al. (US 20130050486, hereinafter Omer) in view of Canant et al. (US 20130021475, hereinafter Canant).

Regarding claim 21, Omer discloses an unmanned aerial vehicle (UAV) management system ([0019], FIG. 1), comprising:
an integrated server ([0021], hub 118 provides connection interfaces for connecting cables from the transceiver 114; [0022], the hub 118 includes a memory device for storing  images acquired from the aircraft 102 as well as mission data for programming flights for the aircraft 102)  configured to receive at least one data stream ([0021], transceiver 114 receives and transmits signals via the antenna 112) from at least one UAV vehicle ([0019], FIG. 1, an aerial surveillance system including drone aircraft 102, 104, and 106), and to deliver the at least one data stream to at least one user device vehicle ([0022], FIG. 2, mobile ground control station 110 with a portable computer 130); and 
at least one user device having a display ([0022] FIG. 2, a display 132), each said at least one user device being operated by a respective user and configured to receive the at least one data stream from the integrated server ([0022] FIG. 2, mobile ground control station 110 with a portable computer 130 that includes a display 132), 
Omer does not explicitly disclose to display a map on the display and allow identification of a bookmarked area of the map by the user, wherein the integrated server is configured to automatically provide alerts to the at least one user device regarding the bookmarked area. 
Canant from the same field of endeavor teaches 2Application No. 14/541,923Docket No.: K2626.0006 

  Amendment dated December 6, 2017Reply to Office Action of June 15, 2017 to display a map on the display ([0023], [0032], providing bookmarks with text and geo-location recorded to database and automated bookmarking of video streams containing the target) and allow 0097], provide a query capability to the user for retrieving video files based on metadata parameter database and the query system provides the user (operator) with immediate access to segments of video equating to geographic locations of the collected imagery bookmarked scenes of interest in the collected imagery), wherein the integrated server is configured to automatically provide alerts to the at least one user device regarding the bookmarked area ([0099] Query panel allows a user to search the archive in database for stored video, stills, and bookmarks; [0100], reference the bookmarks to a particular video file and offset into the file, providing the operator with a quick method of returning to points of interest in the video).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer by providing automated bookmarking of video streams as taught by Canant as above in order to provide flexible and improved accuracy processing to the user commands by selecting image data corresponding to the selected geolocation (Canant, [0003], [0048]).

Regarding claim 22, Omer in view of Canant discloses the UAV management system of claim 21.
Omer further discloses wherein the at least one data stream comprises at least one selected from the group of video, telemetry and GPS ([0020], FIG. 1, communicating flight control system and structural data from numerous sensors such as positional (e.g., a GPS data), direction, speed, altimeter; [0021], FIG. 2, connection interfaces hub 118 for connecting cables from the transceiver).  

Regarding claim 24, Omer in view of Canant discloses the UAV management system of claim 21.
Omer further discloses wherein the integrated server comprises a ground station ([0019] FIG. 1, a mobile ground control station 110; [0022], the hub 118 includes a memory device for storing  images acquired from the aircraft 102 as well as mission data for programming flights for the aircraft 102).

Regarding claim 25, Omer in view of Canant discloses the UAV management system of claim 21.
Omer further discloses wherein the at least one user device is a ground station ([0019] FIG. 1, a mobile ground control station 110; [0022] FIG. 2, mobile ground control station 110 with a portable computer 130 that includes a display 132 [user device]).

Regarding claim 26, Omer in view of Canant discloses the UAV management system of claim 21.
Canant further discloses wherein integrated server comprises a data manager configured to create model instances necessary to provide the alerts ([0023], [0032], providing bookmarks with text and geo-location recorded to database and automated bookmarking of video streams containing the target; [0097], [0097], database and query system provides a local or remote operator with immediate access to segments of video equating to geographic locations and Query panel allowing user to search the archive in database for stored video, stills, and bookmarks; [0100]).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer by providing automated bookmarking of video streams as taught by Canant as above in order to provide flexible and improved accuracy processing to the user commands by selecting image data corresponding to the selected geolocation (Canant, [0003], [0048]).

Regarding claim 27, Omer in view of Canant discloses the UAV management system of claim 26.
Canant further disclose wherein the data manager is configured to allow the user to share the bookmarked area with another user  ([0063], FIG. 2A, a first group 220 of user interface functional components and second group 202 of image server components communicate with user interface components 220;[0097], [0100], database and query system to provide a local or remote operator with immediate access to segments of video equating to geographic locations of the collected imagery, time within the mission of the collected imagery, bookmarked scenes of interest in the collected imagery).

Furthermore, given the fact that Canant discloses database and query system with specific bookmarked scenes, the teaching of the prior art of database and query system with specific bookmarked scenes is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of database and query system with specific bookmarked scenes would have yielded predictable results of improving quality and efficiency of the operation.

Regarding claim 28, Omer in view of Canant discloses the UAV management system of claim 27.
Canant further disclose wherein the data manager is configured to allow the another user to tag an item in the bookmarked area ([0071], the database 260  is queried for imagery based on both location and time as well as for explicit tags such as targets or events of interest which may have been marked during collection or post-mission review;  [0097], [0100], database and query system to provide a local or remote operator with immediate access to segments of video equating to geographic locations of the collected imagery, time within the mission of the collected imagery, bookmarked scenes of interest in the collected imagery).

Furthermore, given the fact that Canant discloses database and query system with specific bookmarked scenes, the teaching of the prior art of database and query system with specific bookmarked scenes is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of database and query system with specific bookmarked scenes would have yielded predictable results of improving quality and efficiency of the operation.

Regarding claim 29, Omer in view of Canant discloses the UAV management system of claim 26.
Canant further discloses wherein the data manager is configured to allow the at least one user to tag an item in the bookmarked area ([0066], primary graphic user interface allow a user to display, edit, query, render, exploit, and export both still and video imagery; [0071], the database 260 is queried for imagery based on both location and time as well as for explicit tags such as targets or events of interest which may have been marked during collection or post-mission review).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer by providing 
Furthermore, given the fact that Canant discloses database and query system with specific bookmarked scenes, the teaching of the prior art of database and query system with specific bookmarked scenes is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of database and query system with specific bookmarked scenes would have yielded predictable results of improving quality and efficiency of the operation.

Regarding claim 33, Omer in view of Canant discloses the UAV management system of claim 21.
Canant further discloses wherein the alerts indicate a status quo shift or that updated information is available ([0023], [0032], providing bookmarks with text and geo-location recorded to database and automated bookmarking of video streams containing the target; [0097], [0097], database and query system provides a local or remote operator with immediate access to segments of video equating to geographic locations and Query panel allowing user to search the archive in database for stored video, stills, and bookmarks; [0100]).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer by providing automated bookmarking of video streams as taught by Canant as above in order to provide 

Regarding claim 35, Omer in view of Canant discloses the UAV management system of claim 21.
Canant further discloses wherein the bookmark is a user drawn shape, and the shape is one selected from the group of box, circle and free-form area ([0100], annotate the bookmarks with keywords or phrases which are entered into the database 260 with the bookmark and a Battle Box function may be present to allow the operator to annotate the video on the fly as he watches and drop the annotation into a bookmark whenever he wishes; [0111], FIG. 1, main window 250 of TVV GUI 222 displays emitter ellipse 502 or other target geometry and a target location 504 or other target symbols projected onto a frame of reference from sensor surveillance area 190 that is displayed on video viewing area 256 in real time over full motion video).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer by providing automated bookmarking of video streams as taught by Canant as above in order to provide flexible and improved accuracy processing to the user commands by selecting image data corresponding to the selected geolocation (Canant, [0003], [0048]).
Regarding Claims 36-38, method claims 36-38 of using the corresponding system claimed in claims 1 and 2, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claims 39, method claim 39 of using the corresponding system claimed in claim 1 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Claims 23 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Omer et al. (US 20130050486, hereinafter Omer) in view of Canant et al. (US 20130021475, hereinafter Canant) and Gale et al. (US 20110103293, hereinafter Gale).
Regarding claim 23, Omer in view of Canant discloses the UAV management system of claim 21, but does not explicitly disclose wherein the integrated server comprises a cloud.  
Gale from the same field of endeavor teaches wherein the integrated server comprises a cloud ([0015], portable and autonomous system streaming video from a data collection source UAV over a wireless communication system using the Internet; [0016], [0038], IP based, cloud network is established for each data collection resource).

Regarding Claims 40, method claim 40 of using the corresponding system claimed in claim 1 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Omer et al. (US 20130050486, hereinafter Omer) in view of Canant et al. (US 20130021475, hereinafter Canant), Gale et al. (US 20110103293, hereinafter Gale) and Khazan et al. (US 20120237028, hereinafter Khazan).

Regarding claim 30, Omer in view of Canant discloses the UAV management system of claim 26, but does not explicitly disclose wherein the integrated server further comprises:  a collaboration tool configured to provide an informed decision loop for the user that is coordinated by the data manager; and a user authenticator configured to enable transmission of UAV data to and receive communications from authenticated resources.  
Gale from the same field of endeavor teaches a collaboration tool configured to provide an informed decision loop for the user that is coordinated by the data manager ([0015] distribute streaming live video from an Unmanned collaborative aerial Vehicle (UAV) platforms over a wireless communication system using the Internet to multiple subscribers; [0047] FIG. 1, a control station manages a wireless communication network within which subscriber units wirelessly communicate and gain data).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer by having cloud based data management and utilizing local content delivery network as taught by Gale as above in order to provide flexible and autonomous data utilization and command and control signals and to produce a wireless surveillance and communication system  providing seamless streaming video and communication to a plurality of subscribers (Gale,[0014],[0040]).
Omer, Canant and Gale do not explicitly disclose   Amendment dated December 6, 2017Reply to Office Action of June 15, 2017 a user authenticator configured to enable transmission of UAV data to and receive communications from authenticated resources.  
Khazan from the same field of endeavor teaches 2Application No. 14/541,923Docket No.: K2626.0006 

  Amendment dated December 6, 2017Reply to Office Action of June 15, 2017 a user authenticator configured to enable transmission of UAV data to ([0052] resource access rights determination the current set of resource access rights to receiver stations authorized to decrypt the data broadcast by the UAV; [0057] FIG. 4, UAV data broadcast system encrypt and transmit a video stream to a group of receiver stations) and receive communications from  ([0060], FIG. 5, a receiver station receiving an encrypted video stream and decrypt the encrypted data if authorized by the access control packet; [0027] FIG. 1, planning and executing a mission of one or more UAVs 108, and two or more ground stations 102, 112; [0037] FIG. 2, specify access control rules such as one  or more geographic regions corresponding groups of receiver stations authorized to access the UAV's data broadcast).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer and Gale by having user authentication to transmit live UAV video to and receive communications from authenticated resources as taught by Khazan as above in order to provide protection of data relates to use of an unmanned collaborative aerial vehicle (UAV) to broadcast a video stream to receivers and prevent unintended receivers have access to the data meant for the intended receivers  (Khazan, [0004]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Omer et al. (US 20130050486, hereinafter Omer) in view of Canant et al. (US 20130021475, hereinafter Canant), Gale et al. (US 20110103293, hereinafter Gale), Khazan et al. (US 20120237028, hereinafter Khazan) and Verna et al. (US 20120299751, hereinafter Verna)

Regarding claim 31, Omer in view of Canant, gale and Verna discloses the UAV management system of claim 30, but does not explicitly disclose wherein the 
Verna from the same field of endeavor teaches wherein the informed decision loop further comprises a posting function in order to post alerts to multiple collaborators in the decision loop or alert a UAV asset connected to the decision loop ([0035] receive basic alert information via a message be played on the user handheld device display; [0036] UAV ground base station notification selects a drone-image and enters it onto the application's screen display). 
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer, Gale, Khazan  and Canant by having post alerts to multiple collaborators in the decision loop or alert a UAV asset as taught by Verna as above in order to provide improved emergency applications by providing citizens with selected unmanned vehicle images through push notifications via a data communications network such as the Internet (Verna, [0011]).


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Omer et al. (US 20130050486, hereinafter Omer) in view of Canant et al. (US 20130021475, hereinafter Canant) and Eyer (US 20110075990, hereinafter Eyer).

Regarding claim 32, Omer in view of Canant, gale and Verna discloses the UAV management system of claim 21, but does not explicitly disclose wherein the at least one user device is configured to construct and display a timeline based on selected images and/or videos taken from the bookmarked area, and to indicate if analytic processing has been performed on the images and/or videos.  
Eyer from the same field of endeavor teaches wherein the at least one user device is configured to construct and display a timeline based on selected images and/or videos taken from the bookmarked area, and to indicate if analytic processing has been performed on the images and/or videos ([0025], FIG. 1, time marker of 10:14:07.2, a user may press the TAG button (108, 110, 112, 114), creating a bookmark and the time and channel ID is stored in a computer accessible storage device 122, optionally along with still images or a video clip; [0028], FIG. 3, at the time of each bookmark event, the receiver collects and saves information relevant to the programming being viewed at the time of the user interaction that establishes a video bookmark).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer and Canant by displaying a timeline based on selected images and/or videos taken as taught by Eyer as above in order to allow stored event marker is selected by retrieving associated subject data, retrieved video content and generated content for presentation to the user on the video content display device, thus allowing the user to tag the item or segment of interest within audio/video content being watched in an efficient manner (Eyer, [0024]).



Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Omer et al. (US 20130050486, hereinafter Omer) in view of Canant et al. (US 20130021475, hereinafter Canant) and Shehata et al.   (US 20150142211, hereinafter Shehata).
Regarding claim 34, Omer in view of Canant, gale and Verna discloses the UAV management system of claim 21, but does not explicitly disclose wherein the alerts comprise at least one selected from heat alerts, water alerts, changed state alerts and stains on ground alerts.  
Shehata from the same field of endeavor teaches wherein the alerts comprise at least one selected from heat alerts, water alerts, changed state alerts and stains on ground alerts ([0033], synchronization, across multiple interface panels, of an indication of which vehicle is being controlled with  different perspective on what is happening, but the states of the panels are synchronized, such that changing the currently selected vehicle in one panel changes the currently selected vehicle in the other panels; [0102], FIG. 18,  FIG. 19, present a warning about its having stopped ("stopped" state) with the pressing of  UAV Scotty's stop button 235; [0103],  additional or modified states, such as a "sensor stop" state (continue along any flight-plan being followed, but with the sensor or camera disabled).
Therefore, it would have been obvious to one skilled in the art before of the effective filing date of the claimed invention to modify the system disclosed by Omer and Canant by providing specific alert as taught by Shehata as above in order to control UAV in synchronized manner across multiple interface panels that show a different perspective on 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/SAMUEL D FEREJA/Examiner, Art Unit 2487